Title: [February 1781]
From: Adams, John
To: 



      1781. Feb 24 i.e. 23. Fryday.
      
      
       Went to the Hague, in the Trecht Schuit. At Leyden I have seen Mr. Vander Kemp, and Mr.  and Mr. I also visited two large Manufactures, one of Cloth, another of Camblet.
      
      
       
        
   
   Canal boat or tow-boat. “... partly by the Trech Schuits, that is the Barks which ply in this Country in the Canals” (JA to Huntington, 6 April 1781, LbC, Adams Papers). JA spells the word in a multitude of ways.


       
       
        
   
   Francois Adriaan van der Kemp (1752–1829), Mennonite clergyman, author, and political radical, was a disciple of J. D. van der Capellen’s. He suffered imprisonment for his anti-Orangist activities and after the collapse of the Patriot movement fled the Netherlands and emigrated to the United States, 1788. He settled in upper New York State and lived a scholarly life in bucolic surroundings for many years. See Nieuw Ned. Biog. WoordenboekP. C. Molhuysen and others, eds., Nieuw Nederlandsche Biografisch Woordenboek, Leyden, 1911–1937; 10 vols., 8:953–958, and Van der Kemp’s Autobiography, ed. Helen L. Fairchild, N.Y., 1903, a charming book containing selections from Van der Kemp’s extensive correspondence with JA and others, and much information on the Dutch Patriots, with numerous portraits.


       
      
      

      1781 Feb. 28. Wednesday.
      
      
       At the Arms of Amsterdam.
       What can be the Ground of the Malice, of so many, against America?
      
      
       
        
   
   This implies that JA had given up his lodgings at Madame Schorn’s in the Agterburgwal. During the early months of 1781 he was much on the move between Amsterdam, Leyden, and The Hague, but on 27 April he wrote Edmund Jenings: “I have taken an House on the Keysers Gragt near the Spiegel Straat, and am about becoming a Citizen of Amsterdam—unless their High mightinesses should pronounce me a Rebel, and expel me their Dominions, which I believe they will not be inclined to do” (Adams Papers). The arrangements were made by the new American firm in Amsterdam, Sigourney, Ingraham, & Bromfield, to whom JA wrote a succession of letters from Leyden commissioning them to rent a “large, roomly sic and handsome” house “fit for the Hotel des Etats Unis de L’Amerique,” with detailed directions about furniture, a carriage, servants, and much else (9, 11, 13 April, all letterbook copies, Adams Papers; partly printed in JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 426–428). His new house on the Emperor’s Canal near the Looking-Glass Street was in keeping with his new status; on 25 Feb. he had received a letter from Pres. Huntington of 1 Jan. enclosing a commission, with full powers and instructions voted by Congress on 29 Dec, as “Commissioner ... to confer, treat, agree and conclude” with the States General of the United Provinces “concerning a treaty of Amity and Commerce” (Adams Papers). His letter of credence, however, denominated him “minister plenipotentiary” (enclosure, dated 1 Jan., in Huntington to JA, 9 Jan. 1781, Adams Papers; see JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 18:1204–1217; 19: 17–19) See illustrations of present Keizersgracht No. 529 in this volume.


       
      
     